Citation Nr: 0841120	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  91-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The veteran served on active duty from March 1973 to January 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board remanded the case in August 1992, March 1995, and 
January 1996 for further development.  The case was 
subsequently returned to the Board, and in August 1999, the 
Board issued a decision denying the benefits sought on 
appeal. The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a January 2001 Order, the Court vacated the August 
1999 Board decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand (Joint Motion). The Board then remanded the case in 
September 2001to comply with the Joint Remand.  The case was 
also remanded in September 2004 and February 2008 for further 
development.  The case has since been returned to the Board 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current headaches are causally or 
etiologically related to her military service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, headaches 
were incurred during active service. 38 U.S.C.A. §§ 1101, 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the veteran's 
claim for service connection for headaches, and therefore, 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted. See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for headaches.  In 
this case, the presumption of soundness applies because the 
veteran's February 1973 enlistment examination made no 
reference to headaches.  Although there is some evidence 
indicating that the veteran may have had a preexisting 
disorder, including her own reported medical history of 
headaches prior to service at VA examinations, the Board 
finds that there is insufficient evidence establishing that 
headaches clearly and unmistakably existed prior to service.  
In fact, there are no medical records dated prior to service 
showing that the veteran was treated for or diagnosed with 
headaches, and she denied having a medical history of severe 
or frequent headaches at the time of her February 1973 
enlistment examination.  Moreover, even if the Board were to 
find otherwise, the evidence does not clearly and 
unmistakably establish that the veteran's preexisting 
headaches did not chronically worsen or increase in severity 
during her period of service.  Indeed, she sought treatment 
for headaches throughout her period of service, and the June 
1990 VA examiner indicated that her headaches had worsened 
since a motor vehicle accident in service.  The veteran also 
told the March 2005 VA examiner that her headaches were more 
difficult to cope with because of the chronic pain in the 
right side of her face related to the accident.  Accordingly, 
the presumption of soundness is not rebutted.  Therefore, the 
Board's analysis must turn to the issue of whether a current 
disorder was incurred during the veteran's active service. 
See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004) (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence). 
VAOPGCPREC 3-03 (July 16, 2003).

The veteran's service medical records show that she sought 
treatment for headaches throughout her military service.  In 
this regard, the veteran was seen in October 1973 at which 
time it was noted that she had lumps in the back of her neck 
causing frequent headaches during the previous four days.  
She sought treatment again in October 1976 and was diagnosed 
with probable cluster headaches.  She had a follow-up 
appointment in November 1976.  The veteran had a recurrence 
of cluster headaches in May 1977 and had another follow-up 
appointment in June 1977 during which it was noted that she 
had an eight month history of headaches.  She underwent 
diagnostic testing, including a brain scan, at that time.  
The results of the brain scan were normal, and the examining 
physician assessed her as having vascular headaches possibly 
of a "cluster" variation.  The veteran was subsequently 
seen in December 1978 for a recurrence of the headaches as 
well as in January 1979.  She had a follow-up appointment in 
July 1979 during which she reported having headaches for one 
day.  It was noted that she had had cluster headaches with a 
duration of four weeks in the past.  In January 1980, the 
veteran had a neurology consultation regarding her headaches, 
and she sought treatment again in June 1980, February 1981, 
and March 1981.

The veteran was later involved in a motor vehicle accident in 
January 1982 during which her face hit the steering wheel and 
dashboard.  She was diagnosed with a multiple facial 
fractures and an expanding facial hematoma.  She was seen by 
oral surgery service in October 1982 and was found to have 
considerable nerve damage to her face.  It was also noted 
that her other medical problems included seasonal headaches 
that were previously diagnosed as migraines.  The veteran was 
subsequently afforded a medical evaluation board examination 
in November 1982 during which the examiner noted that she had 
a history of seasonal cluster headaches.  She was later 
discharged from service in January 1983.

Moreover, the medical evidence of record clearly indicates 
that the veteran continued to have headaches following her 
period of service.  The veteran was scheduled for a VA 
examination in April 2008 in order to obtain a medical 
opinion addressing whether her current headaches are directly 
related to her military service.  However, she failed to 
report for that examination.  According to 38 C.F.R. § 3.655, 
in an original compensation claim, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record.  In reviewing the available 
evidence, the Board finds that there is reasonable doubt as 
to whether the veteran currently has headaches that are 
related to her military service.

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran 
currently has headaches related to her military service.  
Accordingly, the Board concludes that service connection for 
headaches is warranted.







ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for headaches is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


